In this action of tort, the jury returned a verdict in favor of the plaintiff. The case is here on the defendant’s exception to the denial of its motion for a directed verdict. We summarize the evidence most favorable to the plaintiff. Several packing boxes, each three feet high, twenty-seven inches wide, three inches thick and weighing twenty-one pounds, stood “straight up and against the end” of a two foot high display table in the defendant’s store, “flush to the table.” Each box contained a metal table. The boxes extended some five to six inches into the aisle. As the plaintiff walked by the table, “there was a bang and a thud and the boxes were on her leg.” She tried to get them off but was unsuccessful until two women came and assisted her. The defendant contends that the plaintiff failed to prove negligence or that the defendant’s negligence caused the accident. The plaintiff was not required to point out the exact way in which the accident occurred as long as she showed a greater likelihood that her injuries came from an act of negligence for which the defendant was responsible. Navien v. Cohen, 268 Mass. 427, 431. Conley v. Morash, 307 Mass. 430, 432, 433. The jury could have found that leaving the cartons in a state of precarious balance was a negligent act which caused the injury. See Navien v. Cohen, 268 Mass. 427; Dunbar v. Ferrera Bros. Inc. 306 Mass. 90; Ryder v. Robinson, 329 Mass. 285.

Exceptions overruled.